54 F.3d 770
Emerson Tuckerv.New Jersey State Prison, Howard L. Beyer, Administrator,Charles Ellis, Asst. Supt., Lieutenant R.A. Keil, InmateStatman, Inmate Harris, Officer B. Jones, Inmate T. Hill,Executive Assistant of N.J.S.P., Investigator JonathanJohnson, Donald A. Powell, Field Representative, Robert J.Del Tufo, Attorney General of N.J., Governor James Florio,Officer Howard, Officer Forest, Deborah Gottlieb, DeputyAttorney General of N.J., Sergeant Flours
NO. 94-5664
United States Court of Appeals,Third Circuit.
Apr 17, 1995

Appeal From:  D.N.J., No. 92-cv-03768,
Wolin, J.


1
AFFIRMED.